Citation Nr: 1423576	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1991 to January 1992 and from October 1996 to July 1997.  He died in September 1999. 
 The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appellant submitted pertinent evidence subsequent to the certification of the instant appeal to the Board.  Nonetheless, the appellant has waived her right to have that evidence reviewed by the agency of original jurisdiction (AOJ) in the first instance.  See April 2014 Waiver of AOJ Letter.


FINDINGS OF FACT

1. A March 2009 Board decision denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant did not perfect an appeal of the March 2009 Board decision.

2. Some additional evidence received since the Board's March 2009 decision is new to the record, none of the new competent evidence relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. A March 2009 Board decision denying the claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Since the March 2009 Board decision, new and material evidence has not been received with respect to the claim of service connection for the cause of the Veteran's death; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where an appellant seeks to reopen a previously denied claim, the notice must inform the appellant of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was afforded such notice by way of a January 2010 letter, which detailed the type of evidence necessary to reopen the claim of service connection for the cause of the Veteran's death. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations. The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the appellant.  The appellant has not identified any additional relevant, outstanding records that need to be obtained before deciding her claim.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board denied service connection for the cause of the Veteran's death in a March 2009 decision.  While the appellant sought, and was denied, reconsideration of that decision, she sought no appeal of the Board's March 2009 decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

In the March 2009 decision, the Board acknowledged that the Veteran died from a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2).   However, the Board concluded that the evidence was against a finding that the Veteran's fatal pancreatic cancer was the result of his exposure to ionizing radiation while in service.  In compliance with the regulatory provisions governing claims concerning ionizing radiation, the Chief Public Health and Environmental Hazards Officer provided a dosage estimate.  The Officer concluded that the Veteran was exposed to 0.075 rem associated with his transportation of depleted uranium vehicles, 0.014 rem associated with the cleanup of Camp Doha, and less than 0.02 rem and 0.4 rad associated with the accident at Chernobyl.  Given those dosage estimates, the Board relied on the Director of Compensation and Pension Service's conclusion "there is no reasonable possibility that the veteran's cancer of the pancreas can be attributed to exposure to ionizing radiation during service."

Since the final March 2009 Board decision, the appellant has submitted the following evidence: a videotape of walking around while in service; a September 2013 letter from the appellant to the Acting Chairman of the Board; a January 2012 letter to President Obama; a June 2011 letter from the appellant to the Board; a timeline prepared by the appellant detailing the actions undertaken in the instant case; a September 2010 statement of the appellant; partial copies of the January 2006 and August 2005 VA Ionizing Radiation Reviews; various statements by D.R., Ph.D.; and a printout from reference.com containing the definition of "ionizing radiation."

The undated videotape, which shows the Veteran walking around during service, is not material.  The videotape does not offer any evidence that the Veteran's pancreatic cancer was related to his period of service, including his exposure to ionizing radiation.  Thus, that evidence is not material.

The September 2013 letter to the Acting Chairman of the Board the appellant asserts that the dosage estimates for the Veteran were erroneous and urges the Acting Chairman to grant her claim.  That letter is not material as it does not provide any proof that the Veteran's pancreatic cancer is in some way related to his period of service, including his exposure to ionizing radiation.  Thus, the letter is not material.

The January 2012 letter to President Obama is also not new and material.  The appellant urges the President to direct VA to grant her claim, and explains that the Veteran was exposed to ionizing radiation during service and that the ionizing radiation caused the Veteran's fatal pancreatic cancer.  The fact that the Veteran was exposed to ionizing radiation is not in dispute, as discussed in the Board September 2009 decision.  Thus, that aspect of the appellant's letter is not material.  Further, the appellant detailed her belief that the Veteran's exposure to ionizing radiation caused his pancreatic cancer in a November 2008 letter to President Bush, which was of record at the time of the Board's March 2009 denial.  Since the appellant's contentions as to the linkage between the Veteran's pancreatic cancer and his exposure to ionizing radiation  was already of record at the time of the Board's March 2009 denial, that aspect of the Veteran's letter is not material.

In her June 2011 letter to the Board, the appellant makes two arguments.  First, she argues that the Veteran's pancreatic cancer should be presumptively service-connected.  Second, she argues that the prepared dosage estimate was incorrect.  Regarding presumptive service-connection, the Board considered and expressly rejected the argument in its March 2009 denial.  There, the Board explained that the Veteran was not a "radiation exposed Veteran" as he did not participate in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309(d)(3).  Thus, the Veteran cannot be presumptively service connected based on exposure to ionizing radiation.  Thus, the argument of the appellant in this respect is neither new nor material.  Regarding her contention that the dosage estimate was in error, the appellant has not shown and specialized training or expertise that would render her competent to assert what an appropriate ionizing radiation dosage estimate should be.  Thus, her assertion that the dosage estimate is too low is not competent and, accordingly, not material evidence sufficient to reopen her claim of service connection for the cause of the Veteran's death.  See Duran v. Brown, 7 Vet. App. 216 (1995).  Thus, her June 2011 letter is not new and material evidence.

The timeline provided by the appellant is also not new and material.  The appellant's summary of the actions already undertaken in this case is not material to the issue of whether the Veteran's pancreatic cancer was caused by his exposure to ionizing radiation.  The appellant also provided a similar timeline in 2008.  This evidence was already of record at the time of the Board's March 2009 decision; thus, it is not new evidence.

The September 2010 statement of the appellant is also not new and material evidence.  First, the appellant asserts that a dosage estimate should have been prepared.  Second, the appellant cites the "European Human Right Subcommittee" for the proposition that depleted uranium is unsafe and can cause various illnesses and disabilities.  To her first contention, a dosage estimate was prepared in 2007.  To her second contention, the fact that depleted uranium can cause illness and disabilities in general is not material evidence.  That does not bear upon whether the Veteran's pancreatic cancer was caused by ionizing radiation.  Thus, the September 2010 statement of the appellant is not material evidence sufficient to reopen the instant claim.

The partial copies of January 2006 and August 2005 VA Ionizing Radiation Review are also not material evidence.  Those documents offer no proof that the Veteran's pancreatic cancer was caused by his exposure to ionizing radiation.  Again, while the appellant circled the provisions relating to those Veterans who participated in a "radiation risk activity," the Board already discussed why the Veteran did not participate in such an activity during his service.  See March 2009 Board Decision.  Thus, that evidence is not material to the issue at bar.

The generalized statement of D. R., Ph.D., also is not material evidence sufficient to reopen the appellant's claim.  D.R. provides a generalized statement regarding ionizing radiation and the effects of depleted uranium and the circumstances surrounding the cleanup at Camp Doha.  However, D.R. does not assert or allege that the Veteran's dosage estimate was in error or that the Veteran's pancreatic cancer was somehow related to his exposure to ionizing radiation.  Again, the Veteran's exposure is not at issue.  Indeed, as the dosage estimate itself is proof of exposure.  Instead, the issue is whether the Veteran's pancreatic cancer is somehow related to that exposure.  Given that D.R. offered no opinion on that issue, his statement is not material and not sufficient to reopen the appellant's claim.  

Finally, the printout from reference.com, which explains the definition of "ionizing radiation," is not material evidence.  The definition of the phrase "ionizing radiation" does not explain, in any way, whether the Veteran's pancreatic cancer was caused by his exposure to ionizing radiation.  Thus, that printout is not material evidence.

Thus, having found new and material evidence to substantiate the appellant's claim, the Board declines to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


